 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6   EULER TORRES, et al.,                                Case No. 1:19-cv-00361-LJO-SAB

 7                   Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND DENYING
 8           v.                                           REQUEST TO RETAIN JURISDICTION

 9   CITY OF TULARE, et al.,                              (ECF No. 16)

10                   Defendants.

11

12          This action was filed on March 15, 2019. (ECF No. 1.) On July 25, 2019, the parties

13 filed a stipulation dismissing this action with prejudice and with each party to bear its own costs

14 and fees. (ECF No. 16.) In light of the stipulation of the parties, this action has been terminated,

15 Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997),

16 and has been dismissed with prejudice and without an award of costs or attorney’s fees.

17          The parties request that the Court retain jurisdiction to enforce the terms of their

18 settlement. It is rare that the Court retains jurisdiction, and it is unclear why the Court would

19 retain jurisdiction over the settlement agreement when the settlement was not reached at a
20 settlement conference that the Court conducted. The Court notes that the parties have not

21 consented to the jurisdiction of a United States Magistrate Judge, so this case is assigned to a

22 United States District Judge. This Court is one of the busiest Court’s in the country and sees no

23 need to tie up two judges with retention of jurisdiction without good cause The Court declines to

24 retain jurisdiction without a specific showing that it is necessary in this action.

25 ///

26 ///
27 ///

28 ///


                                                      1
 1          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 2 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 3 Additionally, the parties’ request for the Court to retain jurisdiction over the settlement

 4 agreement is DENIED.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     July 26, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
